Citation Nr: 1750288	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disorder, to include psoriasis, and to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney at Law


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In December 2014 the Board denied the Veteran's claim seeking service connection for a skin condition.  Subsequently, the Veteran appealed the decision and the Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Remand (JMR) in December 2015 vacating the Board's decision because the Board failed to consider the contention that the skin condition could be secondary to service-connected diabetes mellitus, and the Board relied on an inadequate medical opinion from January 2007.  

In July 2016 the case was again before the Board, which issued a remand for further development to the RO, in compliance with the JMR.  The case has now been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  The Veteran's representative contends that the May 2017 VA medical addendum opinion does not take into account all aspects of the Veteran's service medical records.  Additionally the representative asserts that the impressions given by the medical examiners in the Veteran's service treatment records were not confirmed diagnoses - as such could have been psoriasis or otherwise related to the Veteran's current skin disorders - and that the skin ointment treatment prescribed in service was the same as the Veteran was prescribed post-service, which at a minimum creates a circumstantial nexus.  

Specifically the Veteran's representative asserts that the following notes in the Veteran's service treatment records indicate no confirmed diagnosis, and were not sufficiently explained in the examiner's May 2017 addendum opinion:

1.  "August 4, 1965: 'swelling & some redness' of his right palm, 'could be early cellulitis.'"  

2.  "August 6, 1965: 'Hand still swollen but less stiffness.'"

3.  October 5, 1967: 'IMP: ? contact dermatitis.'" 

4.  October 9, 1967: 'Lesions have spread in spite of Rx. Will need to institute steroid Rx.'"

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any new treatment records into the Veteran's claims folder.  

2.  Obtain an additional addendum opinion for the February 2017 VA medical examination, preferably from the same examiner.  The Veteran's claims file, all service medical records, post-service medical treatment records, and the May 2017 addendum opinion, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address what the Veteran's current skin condition diagnoses are.  

For any dermatological diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service, to include exposure to herbicide agents; taking into account the Veteran's contentions that he was prescribed the same treatment regimen of steroid creams for his skin during active service (as shown in the service medical records) as he was for a more recent skin disorder.  

(b)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder is caused by, or aggravated by, the Veteran's other service-connected disabilities, to include diabetes mellitus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

(c)  The examiner must also specifically address these notes in the service medical records and provide a detailed rationale as to whether or not the conditions or possible diagnoses contained within are related to the skin conditions diagnosed post-service:  

(i)  "August 4, 1965: 'swelling & some redness' of his right palm, 'could be early cellulitis.'"  

(ii)  "August 6, 1965: 'Hand still swollen but less stiffness.'"

(iii)  October 5, 1967: 'IMP: ? contact dermatitis.'" 

(iv)  October 9, 1967: 'Lesions have spread in spite of Rx. Will need to institute steroid Rx.'"

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of skin disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  After undertaking any necessary additional development, readjudicate the skin condition issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




